Citation Nr: 1445396	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for right hand disability.

5.  Entitlement to service connection for left hand disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1982, including service as a cadet at the United States Marine Academy from July 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Regional Office (RO) in Hartford, Connecticut.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  See VA Form 9 received in April 2012.  He later submitted a statement in September 2012 indicating that he wished to cancel his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The claims of entitlement to service connection for right and left hand disabilities are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In April 2012, the Veteran submitted a written request to withdraw his appeal of entitlement to service connection for a right knee disability.

2.  The competent medical and other evidence of record reflects that the Veteran's single in-service episode of cerebral concussion was acute and transient, and a continuing permanent disability was not then present; a preponderance of such evidence fails to establish that the Veteran has been diagnosed with TBI or any residual disability attributable to the in-service injury.  

3.  The competent medical and other evidence of record fails to establish that a chronic right hip disability, to include osteoarthritis, was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In March 2012, the Veteran filed a substantive appeal to the RO's decision denying service connection for a right knee disability perfecting his appeal to the Board.  See Rating Decisions dated in November 2010 and January 2011.  In a written statement submitted in April 2012, he requested withdrawal of his appeal of this issue.  See Correspondence from Veteran, dated April 25, 2012.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for a right knee disability and it is dismissed.


Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in June 2010 and August 2010 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2010, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded TBI examinations in September 2010 and November 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached. 

Although the Veteran was not examined for the purpose of addressing his right hip disability, the Board finds that it was not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below, the Veteran has asserted that service connection for a right hip disability is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the hip disability.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  There were also no ongoing complaints or treatment for hip pain until 2001, almost 20 years after military service. 

As a result, the Board finds that the evidence, which indicates that the Veteran did not have a chronic right hip disability in service, did not complain of pertinent symptoms until many years after separation, is absent of sufficient evidence of a possible connection between service and the claimed right hip disorder, aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary, does not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Accordingly, an examination for this particular issue is not required here, even under the low threshold of McLendon. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for certain chronic diseases such as arthritis (to include degenerative joint disease) and other organic diseases of the nervous system such as TBI will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (to include degenerative joint disease) and TBI, are qualifying chronic diseases under 38 C.F.R. § 3.309(a).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


I.  TBI Residuals

The Veteran seeks service connection for residuals of TBI.  He alleges that he currently suffers from memory loss and headaches as a result of repeated head traumas while participating with his unit's boxing team.  See VA Form 21-4138, received in July 2010.  He states that in addition to being hospitalized for a concussion in September 1975 while at West Point, he sustained a head injury in September 1972 during basic training and a second head trauma in November 1973 during basketball practice.  He also sustained a post-service brain trauma in June 2000 when his head struck the roof of a boat cabin.  See Correspondence received from the Veteran in September 2010.  

Service treatment records confirm the Veteran was treated for a cerebral concussion in October 1974, after getting hit in the head by another player during a soccer game.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that the episode constituted a chronic disease process or that provide a basis for a current diagnosis.  See Report of Medical History dated October 20, 1976.  Later records do show that in January 1977, the Veteran was seen in the orthopedic clinic for multiple arthralgia complaints following a boxing match, his complaints were confined to the hands and shoulder.  There were no specific complaints or findings pertaining to the head or of head injury.  Although the Veteran has indicated two previous accidents in 1972 and 1973, the remaining records show that no additional head injuries/trauma or residual neurological symptoms are documented.  In fact, the Veteran continued to serve without limitation or incident until his separation in September 1982.  At that time his history of concussion was noted, but the examiner provided no further summary or elaboration of the historical information.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute headache symptoms or other head injury residuals in the immediate years after his separation from service in 1982.  However, there is evidence of an intervening head injury between the time of his discharge from service and his initial complaints of TBI.  Civilian treatment records dated in June 2000 show the Veteran was treated for headaches, stiff neck, and jaw pain, after striking his head on a ceiling when the boat he was in hit a large wake.  He reported that he "saw stars," was unsteady, and later became nauseous.  He sought treatment and was told to take Motrin for the resulting headache.  See Dispensary Permit and Treatment Record from the Naval Occupational Health Clinic, dated June 21, 2000.  

Although the Veteran claims to now experience ongoing memory loss and other related cognitive problems, there is no objective medical evidence that he is currently being treated for any cognitive impairment or TBI residuals.  

In support of his claim, the Veteran underwent VA examination in September 2010.  The examiner interviewed the Veteran, reviewed the claims file and noted the Veteran's in-service boxing history and mild concussion.  The examiner noted that there were no concussion residuals and no reports of other head injuries sustained during service.  The Veteran's medical history since service, his post-service complaints of memory changes and getting lost in unfamiliar surroundings were summarized in the report.  

The examiner noted that with the exception of complaints of mild memory loss and some difficulty with visual-spatial orientation, the Veteran had no complaints of problems with attention, concentration, or executive function.  Judgment and motor activity were both normal.  His speech and swallowing as well as bowel and bladder control were all normal.  He denied mood swings, anxiety, depression, or seizures.  He did not have sensory loss or tinnitus and his sense of taste or smell were intact.  The Veteran was able to communicate well with spoken and written language and his level of consciousness was normal.  Neurobehavioral symptoms of irritability and restlessness were attributed to his inability to find a comfortable position due to joint pain, rather than to neurological factors.  Following examination of the Veteran, the VA examiner determined that there was no objective evidence of traumatic brain injury; however, the Veteran was referred for formal neuropsychiatric testing based on his subjective complaints. 

The Veteran was provided a VA neuropsychological assessment in November 2010.  The VA examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of increasing forgetfulness over the past 3-4 years was also noted.  Several diagnostic tests were administered.  

Following review of the neuropsychological testing results, the examiner concluded the Veteran's baseline intellectual functioning was in the above average to superior range.  His performance across all domains generally fell within normal limits with some variability on measures of attention, fluency and organization.  The one exception was in the motor domain, where he demonstrated mild impaired fine motor dexterity and moderately impaired grip strength, most likely due to osteoarthritis.  Overall, the Veteran's pattern of intermittent low scores suggested a subtle dysexecutive profile masked by above average intellectual ability.  The examiner noted that while the subtle effects of repeated mild TBI could not be ruled out, the distractibility and forgetfulness the Veteran experiences in his daily life is likely due to or exacerbated by his chronic joint pain and/or age-related changes.  A diagnosis of TBI was not made.  

The remaining evidence of record consists of VA outpatient treatment reports dated from 2010 to 2012, which show that the Veteran's various polyarthralgias complaints have been the chief focus of his medical care.  He has not reported any neurological symptoms and no VA or private medical provider has independently diagnosed him with a distinct and separate cognitive impairment or other neurological deficits.

In this case, the Board finds that the Veteran does not have a current diagnosed TBI or current residuals associated with an in-service TBI.  While memory loss is the type of symptom capable of lay observation, it is not equivalent to a complaint or diagnosis of a chronic disability.  There is no disputing the service treatment records that indicate that he was treated for cerebral concussion during service.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the Veteran's concussion during his military service was acute and transitory, and completely resolved by the time of service discharge.  Thus it is clear that a continuing permanent disability was not then present. 

The post-discharge evidence of record does not contain any notation indicating a current diagnosis of a TBI.  Moreover at the 2010 VA examinations, neither examiner found sufficient clinical evidence to warrant a diagnosis of TBI or any acute or chronic disorder or residuals thereof.  In fact, the neuropsychiatric examiner attributed his forgetfulness and distractability to age and joint pain. These examination reports are unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Although the Veteran may indeed experience some sort of recurring symptoms, in the absence of competent evidence which suggests that his recent memory lapses constitute a chronic disability, or that they are attributable to his in service injury or boxing, the Board has no basis on which to award service connection for these symptoms.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no TBI diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection has been established.  Based on this evidentiary posture, service connection cannot be awarded.


II.  Right Hip Disability

The Veteran seeks service connection for a right hip disability which he contends had its onset during his military service.  He claims that he partially dislocated his right hip during a soccer game in October 1975 and that degeneration over the last 35 years has caused pain when sitting for prolonged periods.  

Service treatment records also show the Veteran did not indicate any specific right hip complaints or symptomatology during service, and none are documented, to include no mention of a full or partial hip dislocation in October 1975.  

There is also no evidence of arthritis within one year of separation from his period of active duty ending in 1982.  The earliest relevant medical evidence is found in VA treatment records dated in 2001, almost 20 years after his separation from service when he began treatment for bilateral diffuse arthralgias.  See Initial Visit Progress Note dated August 3, 2001.  Subsequently dated records show diagnoses of degenerative joint disease/osteoarthritis of the bilateral hips.  These VA records do not, in any way, suggest that any hip symptomatology, right or left, originated during military service and there is no indication that the Veteran related his symptoms to service during treatment.  

As there is no evidence that arthritis was manifested in his right hip in the first post-service year, the Veteran may not be allowed service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Based on the foregoing, the Board is unable to attribute the Veteran's current right hip symptomatology to his military service.  While the Veteran may be competent to assert that his right hip partially dislocated in service, the Board does not find his statement credible. Service treatment records show neither complaints nor evidence of a chronic right hip disorder in service, or treatment for a right hip dislocation or almost dislocation, despite there being treatment for other injuries related to sports activity.  Moreover, when treatment was provided 20 years after service, the Veteran did not indicate that his right hip had previously dislocated or that he had continuous problems since service. Additionally, the post service medical evidence indicates that the diagnosis was bilateral hip osteoarthritis; thus indicating a bilateral and not unilateral condition which would support an injury in service.  Thus, the Board finds that there is no credible evidence of a right hip injury in service.

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for a right hip disability.


III.  Additional Considerations and Conclusion

Consideration has of course been given to the Veteran's assertions that he experiences cognitive impairment as a result of an in-service TBI and that his claimed right hip had its onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing TBI or musculoskeletal disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had memory lapses and bilateral hand pain during and since service).  However, he is not competent to diagnosis TBI, arthritis or CTS or to opine on the relationship between his in-service complaints and current disabilities.  That assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.

In this case, the Board finds that the Veteran's opinion regarding a relationship between his military service and his claimed TBI,  and his right hip, is not sufficient to establish such a relationship.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

The claim for entitlement to service connection for a right knee disability is dismissed.

Service connection for residuals of TBI is denied.

Service connection for a right hip disability is denied.


REMAND

Unfortunately, the Veteran's claims of entitlement to service connection for right and left hand disabilities cannot be adjudicated at this time and must be remanded for additional development.

The Veteran claims that he sustained a right hand injury from an initial fracture of his right ring finger in November 1972.  He argues that he sustained further damage to both hands from years of Army boxing and that he currently has degenerative pain, loss of motion, and loss of grip strength bilaterally as a result.  See VA Form 21-4138s dated in June 2010. Service connection has been established for residuals of a fractured right ring finger.  See November 2010 Rating Decision.

Service records establish that the Veteran did box during service.  These records also show that in January 1977, he was treated for painful swollen small joints, especially the metacarpal joint, following a boxing match.  

Post service treatment records show diagnoses of degenerative joint disease/osteoarthritis of the hands; but there are no actual films available to confirm this.  Other records show a diagnosis of bilateral CTS.  See Rheumatology Outpatient Notes, dated September 23, 2010, September 30, 2010 and December 9, 2010, January 14, 2011 and January 28, 2011.

In September 2010, the Veteran underwent VA examination, for the specific purpose of obtaining an opinion as to whether or not bilateral hand disabilities could be related to service.  X-rays revealed degenerative changes at the first metacarpal joint of the right hand.  The left hand x-ray was unremarkable.  The examiner provided an opinion as to whether the Veteran's right hand disability was related to his service-connected residuals of a right ring finger fracture, but failed to address whether the right and left hand disabilities were related to his boxing in service. Accordingly, the Board finds this opinion inadequate and another opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Physically or electronically associate any pertinent, outstanding treatment records with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right and/or left hand disabilities found to be present, to include carpal tunnel syndrome.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  For any right or left hand disability that is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to or had its onset in service, to include his experiences as a boxer in service.  

If the examiner finds that the diagnosed disability or disabilities are not related to service, he or she should comment as to the likely etiology (e.g. age, post-service injury, etc.)  All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


